DETAILED ACTION
Prosecution History
	Claims 12-23 were filed for first examination on the merits
	Claim 12 has since been cancelled.
	Claims 13-21 and 23 have since been amended.
	Claims 13-23 are pending and allowed.

Allowable Subject Matter
Claims 13-23 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record actually is the admitted prior art within the Background of the
original disclosure of the application itself. Applicant admits, and Examiner agrees, that the there are
modern convolutional neural networks used as tools for efficient means of image processing and video
processing for many purposes, particularly object recognition in autonomous vehicles. Additionally,
convoluted neural networks are known to have padding mechanisms to manipulate the data in an array
such that the input and output arrays of the neural network are numerically compatible.
However, the prior art of record fails to teach the present application’s novel improvements
which are to utilize a ring padding.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668